Citation Nr: 1145912	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for diabetes mellitus, to include as due to Agent Orange.  This case was previously before the Board in October 2007, at which time it was remanded for additional development of the record.  By decision dated July 2009, the Board denied service connection for diabetes mellitus.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which, by Order dated August 2010, granted a Joint Motion to vacate and remand the Board's determination.  In January 2011, the Board again remanded the claim for the additional development required by the Court.  As the requested action has now been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and there is no record of herbicide exposure during his service in Korea. 

2.  Diabetes mellitus was initially documented many years after service, and there is no clinical evidence to link it to service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a June 2004 letter, issued prior to the rating decision on appeal, and in an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The October 2007 letter also advised the appellant of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The claim was last readjudicated in August 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, his private treatment records, and a transcript of his hearing testimony.  The RO and AMC also made efforts to confirm the Veteran's placement during service at or near the Demilitarized Zone (DMZ) in Korea.  A February 2011 letter asked the Veteran to provide specific information concerning his claimed exposure, and the U.S. Army and Joint Services Records Research Center (JSRRC) response based upon a review of the Veteran's unit history is also of record.   Accordingly, the Board finds that the remand directives of October 2007 and January 2011 have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes that the Veteran was not afforded a VA examination regarding this claim.  However, there is no dispute that the Veteran currently suffers from diabetes.  The Veteran does not argue that his diabetes was diagnosed during service or within one year following discharge from service.  Rather, he argues that the condition is due to Agent Orange exposure during service.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops type II diabetes mellitus to a degree of 10 percent or more within the specified period, the disorder may be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  In addition, the Department of Defense acknowledges the use of herbicides for specific units that served in areas along the Demilitarized Zone (DMZ) in Korea between April 1968 and July 1969. 

The record discloses that the Veteran served in Korea from April 1968 to July 1969, and that he was in the 7th Administration Company, 7th Infantry Division.  The Veteran asserts that he was stationed near the DMZ and that he visited units that were known to have used dioxins.  In particular, he reports that he was assigned to a unit that regularly delivered payroll information and documents during "money runs" from Camp Casey to the units stationed along the DMZ.  

Private medical records confirm ongoing treatment related to diabetes mellitus and also disclose that the Veteran was seen by a podiatrist for a diabetic foot evaluation in February 2001.  Thus, the Board does not dispute that the Veteran has a current diagnosis of diabetes mellitus.  

The Veteran's primary contention is that he was exposed to Agent Orange while serving in Korea.  Specifically, he contends that he got lost on a dirt road during a "money run" when a bridge was out and found a Korean marine who did not speak English but who pointed at a fence and said "DMZ".  He also contends that he believes Agent Orange was sprayed beyond the 100 yard perimeter of the DMZ because the mountains in the distance from Camp Casey were barren.  

However, there is no evidence of record which confirms that the Veteran was exposed to Agent Orange while serving in Korea, as there is no record of him being in one of the specified military units that served in areas along the DMZ in Korea.  Initially, VA contacted the National Personnel Records Center (NPRC) to attempt to verify the Veteran's claimed exposure to herbicides, but the NPRC responded in April 2008 that there were no records of exposure to herbicides.  In a February 2009 letter, VA wrote the Veteran and advised him that in order for VA to make an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC), the Veteran had to furnish the exact location and dates of exposure to herbicides.  No response was received.  Nevertheless, following the Court's action in August 2010, the Board remanded the matter for a JSRRC inquiry.  In May 2011, a JSRRC response noted the following:  "We reviewed the 1968-1969 unit histories submitted by the 7th Administrative Company (7th Admin Co), and the Headquarters, Headquarters Company and Band Support Command, 7th Infantry Division, the higher headquarters of the 7th Admin Co.  The histories document that the 7th Admin Co was located at Camp Casey (Tonduchon-ni), approximately thirteen miles from the Demilitarized Zone (DMZ).  In addition, the histories do not mention or document any specific duties performed by the unit members along the DMZ."  No other evidence exists in the personnel records, or otherwise in the claims folder, to confirm the Veteran's duties along the DMZ at any time during his Korea tour.  

Since he did not serve in Korea with a unit that has been determined to have been exposed to Agent Orange, and since he did not serve in Vietnam, the presumptions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011) are inapplicable.  While the Veteran contends he was exposed to herbicides in Korea, the record does not reflect that the Veteran has any specialized knowledge in identifying chemical compounds or determining whether barren mountains occurred as a result of herbicides.  Furthermore, his recollections of what happened in Korea are being rendered 40 years after his service, and his contention of being told by a Korean soldier who did not speak English was not provided until after his claim was denied.  Initially, he merely claimed exposure by being at Camp Casey and seeing barren mountains surrounding the camp.  The change in contentions, when considered with a 40 year gap between service and his assertion, along with military histories revealing no evidence of personnel in his unit performing duties near the DMZ, renders the Veteran's recall and contentions unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and the significant time delay between the affiants' observations and the date on which the statements were written).

Moreover, the service treatment records are negative for complaints or findings pertaining to diabetes mellitus.  Likewise, a 1970 VA examination revealed no complaints or findings of diabetes.  The Veteran himself reported at his hearing before the undersigned Veterans Law Judge that he did not experience any symptoms of diabetes during service.  The initial clinical evidence of diabetes was in 2001, approximately thirty-three years following the Veteran's discharge from service.  The Veteran does not dispute that diabetes mellitus was initially documented many years after service, as he reported the onset date as 2001 on his application for compensation.  While the Veteran submitted a statement from his physician linking his diabetes to Agent Orange exposure, that opinion was based on the Veteran's report to the physician of being exposed to Agent Orange.  As the Veteran's exposure to herbicides during service has not been established, the physician's opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Although the record demonstrates that a current disability is present, there is no evidence of diabetes mellitus in service, nor is there any evidence that it manifested within one year of service.  In addition, the Veteran's service records do not indicate that he served in an Army unit that was exposed to herbicides while serving in Korea, nor is there any competent and credible evidence confirming that such exposure actually occurred.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, to include as due to exposure to Agent Orange. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to Agent Orange, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


